FOWLER, S.
As the trustees are not entitled to commissions on the value of unsold real property constituting a part of the trust estate held by them (Phoenix v. Livingston, 101 N. Y. 451, 5 N. E. 70), the value of that real property cannot be considered in determining whether the principal of the trust estate is $100,000 or over, so as to entitle two trustees to full commissions (Chisolm v. Hamersley, 114 App. Div. 565, 100 N. Y. Supp. 38). But one full commission will be allowed the accountants, to be divided between them.
The objections to the account are sustained and the decree to be presented will surcharge the trustees with the sum of $1,364.05. Proceed accordingly.